Exhibit 3.2 SECOND AMENDED AND RESTATED BY-LAWS OF EAGLE BULK SHIPPING INC. A Marshall Islands Corporation Effective October 15, 2014 TABLE OF CONTENTS Page ARTICLE I OFFICES 1 Section 1. Registered Office 1 Section 2. Other Offices 1 ARTICLE II MEETINGS OF SHAREHOLDERS 1 Section 1. Place of Meetings 1 Section 2. Annual Meetings 1 Section 3. Special Meetings 2 Section 4. Notice 3 Section 5. Adjournments 3 Section 6. Quorum 4 Section 7. Voting 4 Section 8. Proxies 5 Section 9. Consent of Shareholders in Lieu of Meeting 5 Section 10. List of Shareholders Entitled to Vote 6 Section 11. Record Date 6 Section 12. Organization; Conduct of Meetings 7 Section 13. Inspectors of Election 8 Section 14. Nomination of Directors 8 Section 15. Business at Annual Meetings 10 ARTICLE III DIRECTORS 12 Section 1. Number and Election of Directors 12 Section 2. Vacancies 12 Section 3. Duties and Powers 13 i Section 4. Meetings 13 Section 5. Organization 13 Section 6. Resignations and Removals of Directors 14 Section 7. Quorum 14 Section 8. Actions of the Board by Written Consent 15 Section 9. Meetings by Means of Conference Telephone 15 Section 10. Standing Committees 16 Section 11. Committees 17 Section 12. Compensation 17 Section 13. Chairman of the Board of Directors 18 Section 14. Lead Director 18 Section 15. Interested Directors 19 Section 16. Board Observers 20 ARTICLE IV OFFICERS 21 Section 1. General 21 Section 2. Election 22 Section 3. Voting Securities Owned by the Corporation 22 Section 4. President 22 Section 5. Vice Presidents 23 Section 6. Secretary 24 Section 7. Treasurer 24 Section 8. Assistant Secretaries 25 Section 9. Assistant Treasurers 25 Section 10. Other Officers 25 ii ARTICLE V STOCK 26 Section 1. Form and Issuance 26 Section 2. Signatures 26 Section 3. Lost Certificates 26 Section 4. Transfers 27 Section 5. Dividend Record Date 27 Section 6. Record Owners 27 Section 7. Transfer and Registry Agents 28 ARTICLE VI NOTICES 28 Section 1. Notices 28 Section 2. Waivers of Notice 28 ARTICLE VII GENERAL PROVISIONS 29 Section 1. Dividends 29 Section 2. Disbursements 29 Section 3. Fiscal Year 29 Section 4. Corporate Seal 29 ARTICLE VIII INDEMNIFICATION 30 Section 1. Right to Indemnification 30 Section 2. Right to Advancement of Expenses 31 Section 3. Right of Indemnitee to Bring Suit 31 Section 4. Reliance; Standard of Conduct 32 Section 5. Non-Exclusivity of Rights 32 Section 6. Insurance 33 Section 7. Indemnification of Employees and Agents of the Corporation 33 Section 8. Nature of Rights 33 Section 9. Certain Definitions 34 iii ARTICLE IX AMENDMENTS 35 Section 1. Amendments 35 iv SECOND AMENDED AND RESTATED BY-LAWS OF EAGLE BULK SHIPPING INC. (hereinafter called the “Corporation”) ARTICLE I OFFICES Section 1. Registered Office . The registered office of the Corporation in the Marshall Islands is Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro, Marshall Islands MH96960. Section 2. Other Offices . The Corporation may also have offices at such other places, both within and without the Republic of the Marshall Islands, as the Board of Directors may from time to time determine. ARTICLE II MEETINGS OF SHAREHOLDERS Section 1. Place of Meetings . Meetings of the shareholders for the election of directors or for any other purpose shall be held at such time and place, either within or without the Republic of the Marshall Islands, as shall be designated from time to time by the Board of Directors. Section 2. Annual Meetings . The annual meeting of shareholders for the election of directors shall be held on such date and at such time as shall be designated from time to time by the Board of Directors. Any other proper business may be transacted at the annual meeting of shareholders. Section 3. Special Meetings ; Certain Definitions. Unless otherwise required by law or by the articles of incorporation of the Corporation, as amended and restated from time to time (the “ Articles of Incorporation ”), special meetings of shareholders of the Corporation, for any purpose or purposes, may be called at any time only by (i)the Lead Director (if one has been appointed with such powers), (ii) the Chairman of the Board of Directors, (iii)the Board of Directors pursuant to a resolution duly adopted by a majority of the Whole Board (as defined below) which states the purpose or purposes thereof, or (iv)any one or more shareholders who Beneficially Own (as defined below), in the aggregate, fifteen percent (15%)or more of the aggregate voting power of all then-outstanding shares of Voting Stock (as defined below). Other than as set forth in clause(iv) of the preceding sentence, any power of the shareholders to call special meetings of shareholders is specifically denied. The notice of any such special meeting shall include the purpose or purposes for which the meeting is called, and no business other than that stated in the notice of such meeting (or any supplement thereto) shall be transacted at any such special meeting. For the purposes of these By-Laws: (a)“ Beneficially Own ” shall have the meaning given to such term in Rule13d-3 under the U.S. Securities Exchange Act of 1934, as amended (the “Exchange Act”), and any Person’s beneficial ownership of securities shall be calculated in accordance with the provisions of such Rule. (b)“ Person ” means any individual, corporation, partnership, limited liability company, joint venture, association, joint stock company, trust, unincorporated organization or other entity, or government or any agency or political subdivision thereof. (c)“ Subsidiary ” shall mean, as to any Person, any other Person in which such first-referenced Person Beneficially Owns (directly or indirectly) fifty percent (50%)or more of the outstanding voting stock, voting power, partnership interests or similar voting interests. 2 (d) “ Voting Stock ” shall mean, collectively, all shares of Common Stock and any other class or series of capital stock of the Corporation entitled to vote generally in the election of directors. (e)“ Whole Board ” shall have the meaning given to such term in the Articles of Incorporation. Section 4. Notice . Whenever shareholders are required or permitted to take any action at a meeting, a written notice of the meeting shall be given which shall state the place, date and hour of the meeting, and, in the case of a Special Meeting, the purpose or purposes for which the meeting is called. Unless otherwise required by law, written notice of any meeting shall be given not less than fifteen (15)nor more than sixty (60)days before the date of the meeting to each shareholder entitled to notice of and to vote at such meeting. Section 5.
